Luke, J.,
concurring specially. I recognize the necessary and salutary rules of law which compel a reversal in this case. However, the facts of the case, to my mind, fully warrant the remarks I now make. It is undisputed that the Executive Committee of the Baptist Convention of the State of Georgia owned and operated the hospital when Mrs. Smith was injured, and has ever since owned and operated it. Mrs. Smith was a “pay patient” in the hospital. “Georgia Baptist Hospital” was over the door of the hospital. Bills were presented in that name; checks were made payable in that name; diplomas were given in that name; and all money coming from the hospital was deposited in that name. Mrs. Smith was compelled to contest her damage suit in both the superior court and in this court before it was finally won. It is inconceivable that the corporation which owned and operated the hospital took no part in defending the damage suit. Yet the only defense filed in that suit was a denial of the paragraphs of the petition, which in no way indicated that the defense now made in these cases could, or ever would, be made. Now the Executive Committee lies safely entrenched behind the statute of limitations in so far as" legal liability for Mrs. Smith’s injuries is concerned. To my mind it is unthinkable that the offspring of a great Christian denomination should seek to avoid the payment of the judgment.